                                                                                   Case 5:18-cv-03803-LHK Document 59 Filed 10/09/18 Page 1 of 24



                                                                            1    DAVID M. GIVEN (State Bar No. 142375)
                                                                                 M. JAKE FEAVER (State Bar No. 303456)
                                                                            2    PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP
                                                                                 39 Mesa Street, Suite 201 – The Presidio
                                                                            3    San Francisco, CA 94129
                                                                                 Telephone: 415-398-0900
                                                                            4    Fax:        415-398-0911
                                                                                 Email: dmg@phillaw.com
                                                                            5
                                                                                        mjf@phillaw.com
                                                                            6
                                                                                 Attorneys for Plaintiff
                                                                            7
                                                                                 [Additional Counsel Listed on Signature Page]
                                                                            8

                                                                            9                                     UNITED STATES DISTRICT COURT

                                                                            10                                  NORTHERN DISTRICT OF CALIFORNIA

                                                                            11
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12   MELVIN WILLIAM SMITH, JR., etc.,                     Case No: 5:18-cv-03803-LHK
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13                  Plaintiff,
                                                                                                                                      SECOND AMENDED COMPLAINT FOR
                                      Telephone: (415) 398-0900
                                       San Francisco, CA 94129




                                                                            14          v.                                            COPYRIGHT INFRINGEMENT, ETC.

                                                                            15   AMC NETWORKS, INC., a Delaware                       JURY TRIAL DEMANDED
                                                                                 corporation, et al.,
                                                                            16

                                                                            17
                                                                                                Defendants.

                                                                            18

                                                                            19
                                                                                                                   SUMMARY OF THE CASE
                                                                            20
                                                                                        1.      This is a civil action for copyright infringement of protected elements of
                                                                            21
                                                                                 plaintiff’s three-volume comic book series entitled DEAD AHEAD, and for breach of fiduciary
                                                                            22
                                                                                 duty with respect to same, which defendants copied and subsequently used, performed and
                                                                            23
                                                                                 exploited without permission in the television series FEAR THE WALKING DEAD.
                                                                            24
                                                                                                                  JURISDICTION AND VENUE
                                                                            25
                                                                                        2.      This Court has federal question jurisdiction under 28 U.S.C. §§ 1331 & 1338(a).
                                                                            26
                                                                                        3.      This Court has personal jurisdiction over defendants because they conduct
                                                                            27
                                                                                 business in the State of California, both in connection with the facts giving rise to this lawsuit
                                                                            28
                                                                                 and during the general course of their affairs, and have sufficient minimum contacts in this


                                                                                                       SECOND AMENDED COMPLAINT – Case No. 5:18-cv-03803-LHK
                                                                                                                                  1
                                                                                   Case 5:18-cv-03803-LHK Document 59 Filed 10/09/18 Page 2 of 24



                                                                            1    State, or otherwise intentionally avail themselves of the markets within or the laws of the State
                                                                            2    of California, through the promotion, sale, and marketing of their goods or services, so as to
                                                                            3    render the exercise of jurisdiction by this Court proper and necessary.
                                                                            4           4.      Venue is proper in this District under 28 U.S.C. § 1391(b)(2) & (3) as well as 28
                                                                            5    U.S.C. § 1391(c) in that the unlawful acts alleged below were intentional and were conceived,
                                                                            6    carried out, or made effective by defendants, and caused harm to plaintiff, within this District.
                                                                            7                                                PARTIES
                                                                            8                                                 Plaintiff
                                                                            9           5.      Plaintiff MELVIN WILLIAM SMITH, JR., also known as MEL SMITH, is an
                                                                            10   individual residing in this District. He is a published comic book artist, writer and creator.
                                                                            11                                               Defendants
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12          6.      Defendant AMC NETWORKS, INC. (“AMC Parent”) is a publicly-owned
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13   corporation organized and existing under the laws of Delaware. It is licensed to do business in
                                      Telephone: (415) 398-0900
                                       San Francisco, CA 94129




                                                                            14   this State. According to public filings, (A) AMC Parent is the parent entity of the other AMC
                                                                            15   entities named below (together with the AMC Parent, collectively the “AMC Entities”); (B)
                                                                            16   AMC Parent wholly owns directly or indirectly, and has corporate control over the other AMC
                                                                            17   Entities, including directing the financial and business relationships between and among them as
                                                                            18   well as the allocation of cost, revenue and profit as they relate to or derive from FEAR THE
                                                                            19   WALKING DEAD; and (C) the AMC Entities share the same two business addresses and many
                                                                            20   of the same officers, directors, members, managers and organizers.
                                                                            21          7.      Defendant AMC FILM HOLDINGS, LLC (“AMC Holdings”) is a limited
                                                                            22   liability company organized and existing under the laws of Delaware. It is licensed to do
                                                                            23   business in this State. According to public filings, (A) AMC Holdings claims an ownership
                                                                            24   interest in FEAR THE WALKING DEAD, including the episodes at issue in this lawsuit; (B)
                                                                            25   one or more of the AMC Entities have referred to AMC Holdings as “AMC Studios,” conflating
                                                                            26   it with the next named defendant; and (C) documents made available by the AMC Entities to
                                                                            27   one or more of the non-AMC Entities named defendants herein make conflicting representations
                                                                            28   about the relationships among the AMC Entities and the interests and obligations held among


                                                                                                      SECOND AMENDED COMPLAINT – Case No. 5:18-cv-03803-LHK
                                                                                                                                  2
                                                                                   Case 5:18-cv-03803-LHK Document 59 Filed 10/09/18 Page 3 of 24



                                                                            1    them with respect to FEAR THE WALKING DEAD. AMC Holdings shares officers with AMC
                                                                            2    Parent.
                                                                            3              8.    Defendant AMC TV STUDIOS, LLC (“AMC Studios”), formerly known as
                                                                            4    AMC Television Productions LLC, is a limited liability company organized and existing under
                                                                            5    the laws of the State of Delaware. It is licensed to do business in this State. According to public
                                                                            6    filings, AMC Studios operates as a television production company, including for the
                                                                            7    development, scripting, casting and production of FEAR THE WALKING DEAD. AMC
                                                                            8    Studios shares officers with AMC Parent.
                                                                            9              9.    Defendant AMC NETWORK ENTERTAINMENT, LLC (“AMC Network”) is a
                                                                            10   limited liability company organized and existing under the laws of Delaware. It is licensed to do
                                                                            11   business in this State. AMC Network does business as AMC, also known as AMERICAN
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12   MOVIE CLASSICS, exhibits (broadcasts) FEAR THE WALKING DEAD via cable television,
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13   and on information and belief does so in cooperation and coordination with other AMC Entities
                                      Telephone: (415) 398-0900
                                       San Francisco, CA 94129




                                                                            14   including those named here as well as with the following named defendants. AMC Nework
                                                                            15   shares officers with AMC Parent.
                                                                            16             10.   Defendant SKYBOUND PRODUCTIONS, INC. (“Skybound”) is a corporation
                                                                            17   organized and existing under the laws of California with its principal place of business in
                                                                            18   California. It is in the business of publishing comics and producing film and television projects,
                                                                            19   including in connection with FEAR THE WALKING DEAD.
                                                                            20             11.   Defendant CIRCLE OF CONFUSION PRODUCTIONS, LLC (“Circle”) is a
                                                                            21   limited liability corporation organized and existing under the laws of California with its
                                                                            22   principal place of business in California. It is in the business of producing film and television
                                                                            23   projects by furnishing the producing and related services of David Alpert, including his work on
                                                                            24   FEAR THE WALKING DEAD.
                                                                            25             12.   Defendant NEW CIRCLE OF CONFUSION PRODUCTIONS, LLC (“New
                                                                            26   Circle”) is a corporation organized and existing under the laws of California with its principal
                                                                            27   place of business in California. It is in the business of producing film and television projects by
                                                                            28   furnishing the producing and related services of David Alpert, including his work on FEAR


                                                                                                      SECOND AMENDED COMPLAINT – Case No. 5:18-cv-03803-LHK
                                                                                                                                  3
                                                                                   Case 5:18-cv-03803-LHK Document 59 Filed 10/09/18 Page 4 of 24



                                                                            1    THE WALKING DEAD, and is the successor-in-interest to Circle with respect to his executive
                                                                            2    producer services for FEAR THE WALKING DEAD.
                                                                            3           13.     Defendant VALHALLA ENTERTAINMENT, INC. (“Valhalla”) is a corporation
                                                                            4    organized and existing under the laws of California with its principal place of business in
                                                                            5    California. It is in the business of producing film and television projects, by furnishing the
                                                                            6    producing and related services of Gail Anne Hurd, including her work on FEAR THE
                                                                            7    WALKING DEAD.
                                                                            8           14.     Defendant ROBERT KIRKMAN, LLC is a limited liability company organized
                                                                            9    and existing under the laws of Kentucky with its principal place of business in California. It is
                                                                            10   licensed to do business in this State. It is in the business of writing and producing television
                                                                            11   programs by furnishing the writing, producing and related services of Robert Kirkman,
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12   including his work on FEAR THE WALKING DEAD.
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13          15.     Defendant ROBERT KIRKMAN is an individual residing in the State of
                                      Telephone: (415) 398-0900
                                       San Francisco, CA 94129




                                                                            14   California. At all relevant times, he was Chief Operating Officer of the original publisher of
                                                                            15   DEAD AHEAD, Image Comics, located in Berkeley, California, a principal (together with
                                                                            16   David Alpert) of Skybound, principal, owner, manager, and member of ROBERT KIRKMAN,
                                                                            17   LLC, and is credited as an executive producer and “creator” of FEAR THE WALKING DEAD.
                                                                            18   Defendants ROBERT KIRKMAN, LLC and ROBERT KIRKMAN are referred to collectively
                                                                            19   herein as “Kirkman.” At all relevant times, Kirkman had access to DEAD AHEAD.
                                                                            20          16.     Defendant DAVID ALPERT is an individual residing in the State of California.
                                                                            21   At all relevant times, he served as an agent representative of plaintiff SMITH, was a principal
                                                                            22   (together with Robert Kirkman) in Skybound, a principal of both Circle and New Circle, the
                                                                            23   long-time manager and business partner of Robert Kirkman, and is credited as an executive
                                                                            24   producer of FEAR THE WALKING DEAD. Defendants DAVID ALPERT, Circle and New
                                                                            25   Circle are collectively referred to herein as “Alpert.” At all relevant times, Alpert had access to
                                                                            26   DEAD AHEAD.
                                                                            27          17.     Plaintiff is informed and believes, and thereon alleges, that each defendant is in
                                                                            28   some manner responsible for the wrongs and damages alleged below, and in so acting was


                                                                                                       SECOND AMENDED COMPLAINT – Case No. 5:18-cv-03803-LHK
                                                                                                                                  4
                                                                                     Case 5:18-cv-03803-LHK Document 59 Filed 10/09/18 Page 5 of 24



                                                                            1    functioning, at least at times, as the agent, servant, partner, alter ego or employee of the other
                                                                            2    defendants, and in doing or not doing the actions mentioned below was acting within the course
                                                                            3    and scope of his or her or its authority as such agent, servant, partner or employee with the
                                                                            4    permission and consent of the other defendants. Further, all acts herein alleged were approved
                                                                            5    of and ratified by each and every other defendant.
                                                                            6                                FACTS COMMON TO BOTH CLAIMS
                                                                            7               18.   In or about 2007-08, plaintiff authored or commissioned others to co-author with
                                                                            8    him the literary work DEAD AHEAD.
                                                                            9               19.   In or around March 2007, plaintiff licensed DEAD AHEAD to Image Comics for
                                                                            10   publication. Image Comics published DEAD AHEAD as a three-part comic book series, the
                                                                            11   first issue (internally entitled “Water Water Everywhere”) appearing in Sept. 2008, with the
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12   subsequent two issues appearing Jan. 2009 and March 2010. Upon information and belief, at all
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13   relevant times, as COO of Image Comics, Robert Kirkman was aware of this license and DEAD
                                      Telephone: (415) 398-0900
                                       San Francisco, CA 94129




                                                                            14   AHEAD, had available to him unlimited copies of the work (including digital versions), and
                                                                            15   read it.
                                                                            16              20.   DEAD AHEAD was unique in this important respect: Upon information and
                                                                            17   belief, it featured for the first time a story of zombies on the high seas. 1
                                                                            18              21.   DEAD AHEAD achieved success as a comic book and plaintiff later republished
                                                                            19   it as a single-volume graphic novel with 14 additional pages of “bonus” material. Plaintiff
                                                                            20   provided copies of the graphic novel to both individual defendants.
                                                                            21              22.   Shortly after DEAD AHEAD first appeared, individuals in the motion picture and
                                                                            22   television industry took note of it. One such individual was Gloria Fan, a motion picture
                                                                            23

                                                                            24
                                                                                 1
                                                                                   For present purposes, the term “zombie” has a particular meaning. It ties to the version that
                                                                            25
                                                                                 emerged in popular culture during the latter half of the 20th century. The 1968 motion picture
                                                                            26   classic “Night of the Living Dead” is often credited as the progenitor of this modern fictional
                                                                                 zombie – a reanimated corpse hungry for human flesh. See Alissa Wilkinson, “George Romero
                                                                            27   didn't mean to tackle race,” etc., Vox (July 22, 2017); Maya Salam, “George Romero, Father of
                                                                                 the Zombie Movie, Dies at 77,” N.Y. Times (July 16, 2017) (describing Romero as “a horror
                                                                            28
                                                                                 visionary who created the modern zombie genre with his 1968 cult film, ‘Night of the Living
                                                                                 Dead’”).

                                                                                                        SECOND AMENDED COMPLAINT – Case No. 5:18-cv-03803-LHK
                                                                                                                                    5
                                                                                   Case 5:18-cv-03803-LHK Document 59 Filed 10/09/18 Page 6 of 24



                                                                            1    producer. Another such individual was David Alpert, introduced to plaintiff by the then-
                                                                            2    President of Image Comics.
                                                                            3              23.   By Nov. 2008, Alpert was acting as plaintiff’s agent. He continued to do so until
                                                                            4    at least April 2013.
                                                                            5              24.   During this period, Alpert was charged with representing plaintiff’s interests for
                                                                            6    the purpose of consulting with motion picture and television studios on the use or exploitation of
                                                                            7    DEAD AHEAD. In this capacity, Alpert worked with Gloria Fan. Colleagues of Ms. Fan were
                                                                            8    developing screenplays, treatments (i.e., short narrative synopses) and other materials based
                                                                            9    upon and derived from DEAD AHEAD in consultation with plaintiff to pitch plaintiff’s work to
                                                                            10   motion picture and television studios for production and distribution.
                                                                            11             25.   To develop those materials, plaintiff authored and provided Ms. Fan biographical
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12   notes constituting the “back story” for nine characters in DEAD AHEAD. Plaintiff expected
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13   and intended for Ms. Fan to share these notes with Alpert and, upon information and belief, she
                                      Telephone: (415) 398-0900
                                       San Francisco, CA 94129




                                                                            14   did so: Among other things, portions of these notes made their way into FEAR THE WALKING
                                                                            15   DEAD; in all likelihood, that happened via Alpert. Plaintiff also expected and intended those
                                                                            16   notes to be used solely to further the efforts of both Alpert and Ms. Fan on his behalf.
                                                                            17             26.   Over time, plaintiff provided Alpert (at his request) with dozens of copies of
                                                                            18   DEAD AHEAD, consulted with him on the development of and prospects for DEAD AHEAD,
                                                                            19   and shared confidences with him.
                                                                            20             27.   In Oct. 2010, the first episode of THE WALKING DEAD appeared on the AMC
                                                                            21   network. Both Alpert and Kirkman were credited as executive producers, and were and remain
                                                                            22   involved in all or virtually all creative elements, of the show. THE WALKING DEAD quickly
                                                                            23   became a smash hit, going on to become the highest-rated series in cable television history –
                                                                            24   and, according to public reporting, part of a billion dollar plus franchise. It is now in its ninth
                                                                            25   season.
                                                                            26             28.   By early 2013, the participants in THE WALKING DEAD were looking for
                                                                            27   ways to leverage its success. In furtherance of those efforts, in or about March 2013, one or
                                                                            28   more of the AMC Defendants provided Kirkman, Alpert and Valhalla written offers for their


                                                                                                        SECOND AMENDED COMPLAINT – Case No. 5:18-cv-03803-LHK
                                                                                                                                   6
                                                                                     Case 5:18-cv-03803-LHK Document 59 Filed 10/09/18 Page 7 of 24



                                                                            1    creative services in an “untitled TWD spin-off.” Ultimately, Defendants conceived of the spin-
                                                                            2    off as a prequel to or derivative series of THE WALKING DEAD.
                                                                            3            29.     That spin-off became FEAR THE WALKING DEAD, which premiered on the
                                                                            4    AMC network in Aug. 2015. As noted above, Kirkman and Alpert were credited as executive
                                                                            5    producers, and both were and remain involved in all or virtually all creative elements, of the
                                                                            6    show.
                                                                            7            30.     In the lead up to that premiere, the AMC Defendants tied the advertising and
                                                                            8    promotion of FEAR THE WALKING DEAD to THE WALKING DEAD. In addition, FEAR
                                                                            9    THE WALKING DEAD aired on the same day of the week and at the same time as THE
                                                                            10   WALKING DEAD, and when its first season ended after six episodes, THE WALKING DEAD
                                                                            11   took its place on that day and that time the following week.
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12           31.     FEAR THE WALKING DEAD went on to become the highest-rated first season
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13   of any show in cable television history. In the final episode of that season, which aired in Oct.
                                      Telephone: (415) 398-0900
                                       San Francisco, CA 94129




                                                                            14   2015, the protagonist ends up on a beach and, in the final shot, the camera pans out to the water,
                                                                            15   hinting at the setting for the next season – the high seas. 2
                                                                            16           32.     Defendants emphasized the setting of the second season of FEAR THE
                                                                            17   WALKING DEAD in advertising and promotional material substantially similar to and derived
                                                                            18   from a panel contained in the graphic novel version of DEAD AHEAD:
                                                                            19

                                                                            20

                                                                            21

                                                                            22

                                                                            23

                                                                            24   2
                                                                                   In a companion “talk show” series entitled THE TALKING DEAD, showrunner Dave
                                                                                 Erickson explained: “I think we always knew we would end up on the coast. It was important to
                                                                            25
                                                                                 Robert [Kirkman] and I that we played the Pacific. It wasn’t until late though in the writer’s
                                                                            26   room we decided that it was going to be a boat.” See The Talking Dead: Talking Fear (AMC
                                                                                 television broadcast Oct. 4, 2015). As noted in greater detail below, both relevant works are set
                                                                            27   on the Pacific Ocean along the Southern California coastline and open with eight individuals,
                                                                                 four men and four women, on an ocean-going vessel headed South toward Mexico to escape
                                                                            28
                                                                                 both the zombie apocalypse infecting the U.S. and the military authorities forcing civilian
                                                                                 evacuations from the coast.

                                                                                                       SECOND AMENDED COMPLAINT – Case No. 5:18-cv-03803-LHK
                                                                                                                                   7
                                                                                 Case 5:18-cv-03803-LHK Document 59 Filed 10/09/18 Page 8 of 24



                                                                            1                                    DEAD AHEAD
                                                                            2                                Acme Ink Edition, pg. 26
                                                                            3

                                                                            4

                                                                            5

                                                                            6

                                                                            7

                                                                            8

                                                                            9

                                                                            10

                                                                            11
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13
                                      Telephone: (415) 398-0900
                                       San Francisco, CA 94129




                                                                            14                           FEAR THE WALKING DEAD
                                                                            15                             AMC-TV Ad Copy, 2015-16
                                                                            16

                                                                            17

                                                                            18

                                                                            19

                                                                            20

                                                                            21

                                                                            22

                                                                            23

                                                                            24

                                                                            25

                                                                            26

                                                                            27

                                                                            28




                                                                                               SECOND AMENDED COMPLAINT – Case No. 5:18-cv-03803-LHK
                                                                                                                        8
                                                                                   Case 5:18-cv-03803-LHK Document 59 Filed 10/09/18 Page 9 of 24



                                                                            1            33.      In communications with Ms. Fan and others, plaintiff noted the “skull and boat”
                                                                            2    panel and suggested its use as an image in advertising and promotional material for any film or
                                                                            3    television version of DEAD AHEAD. When plaintiff provided the panel to Image Comics as
                                                                            4    part of the bonus material included in the graphic novel version of DEAD AHEAD, its then-
                                                                            5    President and the person responsible for introducing plaintiff to Alpert wrote: “Those pages
                                                                            6    rock! That shot of that skull with the birds flying out of it makes me kick myself for not thinking
                                                                            7    of it – brilliant.”
                                                                            8                          FIRST CLAIM FOR COPYRIGHT INFRINGEMENT
                                                                            9                                          (Against All Defendants)
                                                                            10           34.      Plaintiff realleges paragraphs 2 through 33, above.
                                                                            11           35.      Both the comic book and graphic novel version of DEAD AHEAD are original to
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12   plaintiff and his co-authors and are copyrightable subject matter under U.S. law.
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13           36.      In or around Jan. 2017, plaintiff registered both versions of DEAD AHEAD with
                                      Telephone: (415) 398-0900
                                       San Francisco, CA 94129




                                                                            14   the U.S. Copyright Office. The Copyright Office acknowledged receipt of that registration on or
                                                                            15   about Jan. 9, 2017. It has since issued plaintiff certificates of registration for DEAD AHEAD
                                                                            16   Issue 1 (TX8602384), Issue 2 (TX8602387), Issue 3 (TX8582238), as well as the derivative
                                                                            17   graphic novel version of Issue 1, containing the 14 pages of bonus material, of the DEAD
                                                                            18   AHEAD TRADE PAPERBACK (TX8604687).
                                                                            19           37.      Plaintiff is an owner and exclusive administrator of all right, title and interest in
                                                                            20   and to the foregoing copyright. DEAD AHEAD has been published or otherwise exploited by
                                                                            21   plaintiff, or by others under plaintiff’s authority or license – including pursuant to his agreement
                                                                            22   with Image Comics – in conformity with the Act.
                                                                            23           38.      At no time has plaintiff authorized defendants, or any of them, to reproduce,
                                                                            24   distribute, perform, create derivative works based on or otherwise exploit all or any portion of
                                                                            25   DEAD AHEAD.
                                                                            26           39.      Within the last three years, defendants, and each of them, infringed plaintiff’s
                                                                            27   copyright in DEAD AHEAD, directly or indirectly, by, among other things, reproducing,
                                                                            28




                                                                                                        SECOND AMENDED COMPLAINT – Case No. 5:18-cv-03803-LHK
                                                                                                                                    9
                                                                                     Case 5:18-cv-03803-LHK Document 59 Filed 10/09/18 Page 10 of 24



                                                                            1    distributing, performing, broadcasting or otherwise exploiting the second season of FEAR THE
                                                                            2    WALKING DEAD.
                                                                            3             40.   Portions of that season’s 15 episodes were copied from DEAD AHEAD. That
                                                                            4    copying includes, without limitation, original protected elements of plot, events and sequence;
                                                                            5    characters and dialogue; themes; and setting, mood and pace, summarized as follows: 3
                                                                            6             41.   Plot, Events and Sequence – Both works share many of the same events arranged
                                                                            7    in the same sequence as well as an identical premise, i.e., that a ragtag group of individuals
                                                                            8    thrown together by circumstance escape a zombie apocalypse from Southern California by
                                                                            9    fleeing to the Pacific Ocean on board a boat heading south towards Mexico. Both DEAD
                                                                            10   AHEAD and the first episode of Season 2 of FEAR THE WALKING DEAD begin on a
                                                                            11   similarly sized boat located in the Pacific Ocean, off the coast of Southern California, with eight
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12   individuals. They are survivors of an apocalypse who believe they can avoid zombies at sea and
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13   they are anxious (at first) to evade military ships while developing a plan to head south along the
                                      Telephone: (415) 398-0900
                                       San Francisco, CA 94129




                                                                            14   coast:
                                                                            15                   DEAD AHEAD                                FEAR THE WALKING DEAD
                                                                            16
                                                                                                   Issue 1, pg. 8                            AMC TV Ad Copy, 2015-16
                                                                            17

                                                                            18

                                                                            19

                                                                            20

                                                                            21

                                                                            22

                                                                            23

                                                                            24

                                                                            25

                                                                            26

                                                                            27   3
                                                                                   Plaintiff does not intend the following to be a complete statement of the protected elements of
                                                                                 his work or of the relevant similiarites between that work and FEAR THE WALKING DEAD.
                                                                            28
                                                                                 Defendants should not therefore take it to forclose the possibility of a later proffer of additional
                                                                                 probative evidence, including expert opinion, on both subjects.

                                                                                                       SECOND AMENDED COMPLAINT – Case No. 5:18-cv-03803-LHK
                                                                                                                                  10
                                                                                  Case 5:18-cv-03803-LHK Document 59 Filed 10/09/18 Page 11 of 24



                                                                            1    Early in both works, the characters consult a map and chart their course south from Southern
                                                                            2    California, and both works use that scene as a narrative device to lay out similar expository
                                                                            3    information regarding other characters (i.e., individuals trapped on a seafaring vessel):
                                                                            4
                                                                                                 DEAD AHEAD                               FEAR THE WALKING DEAD
                                                                            5

                                                                            6               Acme Ink Edition, pg. 15

                                                                            7

                                                                            8

                                                                            9
                                                                                                                                        Season 2, Ep. 2, “We All Fall Down”
                                                                            10

                                                                            11
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13
                                      Telephone: (415) 398-0900
                                       San Francisco, CA 94129




                                                                            14

                                                                            15

                                                                            16

                                                                            17
                                                                                                Issue 1, pg. 13-14
                                                                            18

                                                                            19

                                                                            20

                                                                            21

                                                                            22

                                                                            23

                                                                            24

                                                                            25

                                                                            26

                                                                            27   At the beginning of both works, the main characters learn of concerted military action against
                                                                            28   civilians along the California coast: In FEAR THE WALKING DEAD, military forces have


                                                                                                      SECOND AMENDED COMPLAINT – Case No. 5:18-cv-03803-LHK
                                                                                                                                 11
                                                                                  Case 5:18-cv-03803-LHK Document 59 Filed 10/09/18 Page 12 of 24



                                                                            1    burned down San Diego (Season 2, Episode 2) and appear to threaten other coastal cities; in
                                                                            2    DEAD AHEAD, military forces have confiscated all civilian watercraft (Issue 1, pg. 6),
                                                                            3    illustrating the destruction of California’s coastal cities as burning to the ground:
                                                                            4

                                                                            5
                                                                                                  DEAD AHEAD                                FEAR THE WALKING DEAD
                                                                            6

                                                                            7                       Issue 1, pg. 35                          Season 2, Episode 1, “Monster”

                                                                            8

                                                                            9

                                                                            10

                                                                            11
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13
                                      Telephone: (415) 398-0900
                                       San Francisco, CA 94129




                                                                                 The narrative of both works explains the military’s action as intended to move humans away
                                                                            14
                                                                                 from the coast and to herd them inland so that the military can use or kill them. In both works,
                                                                            15
                                                                                 the main characters initially expect the ocean to be safe from zombies. That feeling of safety is
                                                                            16
                                                                                 exemplified in both works’ depiction of: fishing, communicating via HAM radio, and surveying
                                                                            17
                                                                                 the sea from time to time:
                                                                            18

                                                                            19

                                                                            20

                                                                            21

                                                                            22

                                                                            23

                                                                            24

                                                                            25

                                                                            26

                                                                            27

                                                                            28




                                                                                                       SECOND AMENDED COMPLAINT – Case No. 5:18-cv-03803-LHK
                                                                                                                                  12
                                                                                 Case 5:18-cv-03803-LHK Document 59 Filed 10/09/18 Page 13 of 24



                                                                            1

                                                                            2              DEAD AHEAD                           FEAR THE WALKING DEAD
                                                                            3
                                                                                             Issue 1, pg.3                       Season 2, Episode 1, “Monster”
                                                                            4

                                                                            5

                                                                            6

                                                                            7

                                                                            8

                                                                            9

                                                                            10

                                                                            11
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13
                                      Telephone: (415) 398-0900
                                       San Francisco, CA 94129




                                                                            14

                                                                            15

                                                                            16

                                                                            17

                                                                            18              Issue 1, pg. 2                       Season 2, Episode 1, “Monster”
                                                                            19

                                                                            20

                                                                            21

                                                                            22

                                                                            23

                                                                            24

                                                                            25

                                                                            26

                                                                            27

                                                                            28




                                                                                                SECOND AMENDED COMPLAINT – Case No. 5:18-cv-03803-LHK
                                                                                                                         13
                                                                                  Case 5:18-cv-03803-LHK Document 59 Filed 10/09/18 Page 14 of 24



                                                                            1                   DEAD AHEAD                              FEAR THE WALKING DEAD
                                                                            2
                                                                                                 Issue 1, pg. 3                             Season 2, Episode 5, “Captive”
                                                                            3

                                                                            4

                                                                            5

                                                                            6

                                                                            7

                                                                            8

                                                                            9                    Issue 1, pg. 4
                                                                            10

                                                                            11
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13
                                      Telephone: (415) 398-0900
                                       San Francisco, CA 94129




                                                                            14

                                                                            15

                                                                            16

                                                                            17

                                                                            18

                                                                            19
                                                                                 Early in both works, the main characters encounter zombies at sea. In both works, the main

                                                                            20
                                                                                 characters are surprised to find that zombies have adapted to the open water. Early in both

                                                                            21
                                                                                 works, the ship’s propeller is used against the zombies:

                                                                            22

                                                                            23

                                                                            24

                                                                            25

                                                                            26

                                                                            27

                                                                            28




                                                                                                      SECOND AMENDED COMPLAINT – Case No. 5:18-cv-03803-LHK
                                                                                                                                 14
                                                                                 Case 5:18-cv-03803-LHK Document 59 Filed 10/09/18 Page 15 of 24



                                                                            1

                                                                            2
                                                                                                                 DEAD AHEAD
                                                                            3

                                                                            4
                                                                                                             Acme Ink Edition, pg. 26
                                                                            5

                                                                            6

                                                                            7

                                                                            8

                                                                            9

                                                                            10

                                                                            11
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13
                                      Telephone: (415) 398-0900
                                       San Francisco, CA 94129




                                                                            14

                                                                            15                           FEAR THE WALKING DEAD
                                                                            16

                                                                            17                              Season 2, Ep. 1, “Monster”
                                                                            18

                                                                            19

                                                                            20

                                                                            21

                                                                            22

                                                                            23

                                                                            24

                                                                            25

                                                                            26

                                                                            27

                                                                            28




                                                                                                SECOND AMENDED COMPLAINT – Case No. 5:18-cv-03803-LHK
                                                                                                                         15
                                                                                  Case 5:18-cv-03803-LHK Document 59 Filed 10/09/18 Page 16 of 24



                                                                            1    In both works, the main characters then make the decision to tack back toward the coast due to
                                                                            2    this unanticipated danger, and seek refuge at an abandoned resort hotel, where a pier features
                                                                            3    prominently; but their search for supplies, shelter, and relief from the zombie hordes is
                                                                            4    interrupted, and they barely make it out of what turn out to be zombie-ridden hotels and
                                                                            5    eventually lose their boats (Season 2, Episodes 9-13; Graphic Novel, page 20). In DEAD
                                                                            6    AHEAD, the survivors then encounter an abandoned cruise ship essentially serving as an
                                                                            7    abandoned resort hotel at sea, and many of the events transpiring on the cruise ship are virtually
                                                                            8    identical to the events transpiring at the resort hotel and on the yacht (“The Abigail”) in FEAR
                                                                            9    THE WALKING DEAD. For example, in DEAD AHEAD, the crew encounters zombies and
                                                                            10   pirates on the cruise ship; in FEAR THE WALKING DEAD, the character Strand discovers The
                                                                            11   Abigail occupied by zombies and pirates when he reboards the yacht. In DEAD AHEAD, Jack
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12   races to the engine room to both hide from the zombies and attempt to start the cruise ship; in
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13   FEAR THE WALKING DEAD, Travis races to the engine room to start the ship. In DEAD
                                      Telephone: (415) 398-0900
                                       San Francisco, CA 94129




                                                                            14   AHEAD, the crew seeks refuge in an elevator; in FEAR THE WALKING DEAD, Alicia flees
                                                                            15   zombies by hiding in an elevator shaft. In DEAD AHEAD, Jack is outnumbered by zombies
                                                                            16   and he tries to destroy the boat and remaining zombies by shooting the fuel filters to explode
                                                                            17   them and burn the ship; in FEAR THE WALKING DEAD, Strand sets the Abigail on fire in an
                                                                            18   attempt to destroy the zombies. In both stories, the main characters come to realize that the
                                                                            19   resort and yacht (FEAR THE WALKING DEAD) and resort and cruise ship (DEAD AHEAD)
                                                                            20   will not provide them lasting refuge from the zombies.
                                                                            21          42.     Characters and Dialogue – Both works begin with eight characters, four men and
                                                                            22   four women, on board their respective vessels struggling to survive a post-apocalyptic world on
                                                                            23   water. Both works’ central protagonist is a male educator – Captain Jack in DEAD AHEAD,
                                                                            24   Travis Manawa in FEAR THE WALKING DEAD. Both Captain Jack and Travis Manawa are
                                                                            25   thrust into a leadership role that they are ill-prepared for, given their ostensible backgrounds, but
                                                                            26   rise up to the occasion. Both works feature a mysterious, red-headed, female, rifle-sporting
                                                                            27   character of around the same age named Red, both of whom have fringe bangs and carry similar
                                                                            28   rifles with the exact same scope:


                                                                                                       SECOND AMENDED COMPLAINT – Case No. 5:18-cv-03803-LHK
                                                                                                                                  16
                                                                                 Case 5:18-cv-03803-LHK Document 59 Filed 10/09/18 Page 17 of 24



                                                                            1
                                                                                          DEAD AHEAD                             FEAR THE WALKING DEAD
                                                                            2

                                                                            3             (Issue 2, pg. 1-3)                   Season 2, Ep. 4, “Blood in the Streets”

                                                                            4

                                                                            5

                                                                            6

                                                                            7

                                                                            8

                                                                            9

                                                                            10

                                                                            11
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13
                                      Telephone: (415) 398-0900
                                       San Francisco, CA 94129




                                                                            14

                                                                            15

                                                                            16

                                                                            17

                                                                            18

                                                                            19

                                                                            20

                                                                            21

                                                                            22

                                                                            23

                                                                            24

                                                                            25

                                                                            26

                                                                            27

                                                                            28




                                                                                                 SECOND AMENDED COMPLAINT – Case No. 5:18-cv-03803-LHK
                                                                                                                          17
                                                                                  Case 5:18-cv-03803-LHK Document 59 Filed 10/09/18 Page 18 of 24



                                                                            1    Both works feature a Central-American crew member with a military background whose
                                                                            2    dialogue is a mixture of English and Spanish and who sports a goatee and carries a pistol (Emile
                                                                            3    in DEAD AHEAD, Daniel in FEAR THE WALKING DEAD):
                                                                            4                   DEAD AHEAD                              FEAR THE WALKING DEAD
                                                                            5

                                                                            6                    Issue 2, pg. 18                          Season 2, Ep. 3, “Ouroboros”
                                                                            7

                                                                            8

                                                                            9

                                                                            10

                                                                            11
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13
                                      Telephone: (415) 398-0900
                                       San Francisco, CA 94129




                                                                            14

                                                                            15

                                                                            16

                                                                            17

                                                                            18

                                                                            19

                                                                            20

                                                                            21

                                                                            22

                                                                            23
                                                                                 Both works feature pirates: In DEAD AHEAD, a sinister and rapacious group (characteristics
                                                                            24
                                                                                 akin to pirates) boards a cruise ship filled with cruise passengers who have been transformed
                                                                            25
                                                                                 into zombies; in FEAR THE WALKING DEAD, pirates seize the yacht before it is wrecked by
                                                                            26
                                                                                 the main characters who endeavor to kill the zombies who are aboard.
                                                                            27

                                                                            28




                                                                                                      SECOND AMENDED COMPLAINT – Case No. 5:18-cv-03803-LHK
                                                                                                                                18
                                                                                  Case 5:18-cv-03803-LHK Document 59 Filed 10/09/18 Page 19 of 24



                                                                            1           43.     Theme – Both works present themes of life versus death and the nature of
                                                                            2    survival in a somber and dark context, while finding a way to celebrate the resilience of the
                                                                            3    human spirit and to believe in hope against all odds, if only for the few:
                                                                            4                   A.      Life v. Death: In both works, the characters are literally in a battle with
                                                                            5           the dead, and must fight to survive each moment of every day against a very real, yet
                                                                            6           very dead, threat. In both works, this distinction is an internal one, as the characters are
                                                                            7           repeatedly faced with the decision to fight to survive or end their own lives before they
                                                                            8           are swallowed-up by their hellish reality.
                                                                            9                   B.      Nature of Survival: Both works emphasize the notion of “this new
                                                                            10          world” or this “mad world” in which the characters must adapt, die, or capitulate. In both
                                                                            11          works, the main characters must go on the offensive and fight to survive, rather than flee
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12          and escape.
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13                  C.      Resilience of the Human Spirit: The characters in both works fight battle-
                                      Telephone: (415) 398-0900
                                       San Francisco, CA 94129




                                                                            14          after-battle, time and time again. They are never safe and life-threatening danger is
                                                                            15          always imminent. Although there is little-to-no hope of the characters’ finding an oasis
                                                                            16          in either work, they still find the will to overcome these obstacles.
                                                                            17          44.     Setting, Mood and Pace – Both works present similar settings, mood and pace:
                                                                            18                  A.      Setting: Both works feature stories of fleeing a zombie apocalypse on the
                                                                            19          high seas. Both feature a resort hotel prominently, and the events taking place on the
                                                                            20          cruise ship and the resort in DEAD AHEAD track the events taking place on the resort
                                                                            21          and the yacht in FEAR THE WALKING DEAD. A significant part of the two works
                                                                            22          take place on mid-size vessels travelling south from the Southern California coast toward
                                                                            23          South America. In both works, the boats make stops along the way to search for supplies
                                                                            24          or signs of life. The works’ narrative starts at the same place and takes place in the same
                                                                            25          part of the ocean. Elevators and engine rooms are used as places of refuge and tension in
                                                                            26          both works. In both stories, zombies invade sandy knolls and dunes that emerge from
                                                                            27          the Pacific Ocean, where the main characters are forced to slaughter what they can and
                                                                            28          barely escape with their lives:


                                                                                                      SECOND AMENDED COMPLAINT – Case No. 5:18-cv-03803-LHK
                                                                                                                                  19
                                                                                 Case 5:18-cv-03803-LHK Document 59 Filed 10/09/18 Page 20 of 24



                                                                            1                DEAD AHEAD                                FEAR THE WALKING DEAD
                                                                            2
                                                                                                 Issue 1, pg. 5                          Season 2, Ep. 3, “Ouroboros”
                                                                            3

                                                                            4

                                                                            5

                                                                            6

                                                                            7

                                                                            8

                                                                            9

                                                                            10

                                                                            11
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13            Acme Ink Edition, pg. 17                        Season 2, Ep. 3, “Ouroboros”
                                      Telephone: (415) 398-0900
                                       San Francisco, CA 94129




                                                                            14

                                                                            15

                                                                            16

                                                                            17

                                                                            18

                                                                            19

                                                                            20

                                                                            21

                                                                            22

                                                                            23

                                                                            24              B.        Mood: Both works present moods that are dark, deliberate, weighty, and

                                                                            25       purposeful. Both works eschew any kitsch or comedy. Both stories are sad and somber

                                                                            26       and end in an unresolved manner. A striking depiction of the mood in DEAD AHEAD

                                                                            27       is the depiction of a skull in the sky above the ocean against a fiery red/orange sky, an

                                                                            28       image nearly identical to the artwork later created for and commonly attributed to FEAR
                                                                                     THE WALKING DEAD (see paragraph 32, above).

                                                                                                    SECOND AMENDED COMPLAINT – Case No. 5:18-cv-03803-LHK
                                                                                                                              20
                                                                                  Case 5:18-cv-03803-LHK Document 59 Filed 10/09/18 Page 21 of 24



                                                                            1                   C.      Pace: Both works are blanketed with somber and foreboding tones and
                                                                            2           are paced at breakneck speeds, with gory, violent zombie attacks lurking around every
                                                                            3           corner, populated by characters who are in perpetual flight from horrific, ungodly,
                                                                            4           unearthly, lethal predators.
                                                                            5           45.     Defendants continue to infringe plaintiff’s copyright. Accordingly, plaintiff is
                                                                            6    entitled to the equitable and legal remedies set out in the federal Copyright Act.
                                                                            7
                                                                                                  SECOND CLAIM FOR BREACH OF FIDUCIARY DUTY
                                                                            8
                                                                                                                       (Against All Defendants)
                                                                            9
                                                                                        46.     Plaintiff realleges paragraphs 2 through 45, above.
                                                                            10
                                                                                        47.     As plaintiff’s motion picture and television agent, Alpert owed and continues to
                                                                            11
                                                                                 owe plaintiff a fiduciary duty to act with the highest fidelity and utmost good faith regarding all
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                                 matters related to DEAD AHEAD.
                                                                            13
                                      Telephone: (415) 398-0900
                                       San Francisco, CA 94129




                                                                                        48.     Alpert violated and continues to violate his fiduciary obligation to plaintiff by
                                                                            14
                                                                                 engaging in a pattern and practice of self-dealing, placing his own interests ahead of the interests
                                                                            15
                                                                                 of his principal and client, wrongfully depriving plaintiff income from the use and exploitation
                                                                            16
                                                                                 of DEAD AHEAD, including the ideas embodied therein, and using his principal’s and client’s
                                                                            17
                                                                                 intellectual property to enrich himself. In so doing, Alpert failed both to preserve his
                                                                            18
                                                                                 confidential communications with plaintiff and to disclose to plaintiff the conflict inherent in his
                                                                            19
                                                                                 business and creative involvement with the other named defendants as alleged above.
                                                                            20
                                                                                        49.     On information and belief, all the other defendants named above knew of
                                                                            21
                                                                                 Alpert’s relationship with and the services he was providing plaintiff. For example, plaintiff
                                                                            22
                                                                                 was introduced to David Alpert via a co-founder of Image Comics, the original publisher of
                                                                            23
                                                                                 DEAD AHEAD, where Robert Kirkman was Chief Operating Officer; David Alpert and Robert
                                                                            24
                                                                                 Kirkman were and remain principals in Skybound and long-time business partners who were in
                                                                            25
                                                                                 possession of dozens of copies of DEAD AHEAD and who, together with the other producing
                                                                            26
                                                                                 defendants named here, were closely involved in the creative process of developing, scripting,
                                                                            27
                                                                                 casting and producing FEAR THE WALKING DEAD, including the episodes at issue in this
                                                                            28
                                                                                 lawsuit. By way of further example, one or more of the AMC Entities employed showrunner

                                                                                                      SECOND AMENDED COMPLAINT – Case No. 5:18-cv-03803-LHK
                                                                                                                                  21
                                                                                  Case 5:18-cv-03803-LHK Document 59 Filed 10/09/18 Page 22 of 24



                                                                            1    Dave Erickson, who worked closely and in concert with David Alpert and Robert Kirkman in
                                                                            2    the development, scripting, casting and production of FEAR THE WALKING DEAD, including
                                                                            3    the episodes at issue in this lawsuit; as showrunner and a credited co-creator, Dave Erickson
                                                                            4    served as the primary creative contributor acting on behalf of the AMC Entities, in their
                                                                            5    collaboration in and funding of the development, scripting, casting and production of FEAR
                                                                            6    THE WALKING DEAD.
                                                                            7            50.     By the acts and conduct alleged above, these defendants substantially assisted
                                                                            8    and therefore aided and abetted Alpert in breaching his duty to plaintiff. As such, those actions
                                                                            9    and conduct were a contributing and substantial factor in causing harm to plaintiff.
                                                                            10           51.     As a direct and proximate result of the foregoing acts and conduct, plaintiff has
                                                                            11   been damaged in an amount which he cannot ascertain with complete certainty plus interest
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12   thereon, to be proven at trial.
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13           52.     The acts and conduct alleged above were committed with oppression, fraud or
                                      Telephone: (415) 398-0900
                                       San Francisco, CA 94129




                                                                            14   malice, as defined by California Civil Code § 3294, and justify the awarding of exemplary and
                                                                            15   punitive damages.
                                                                            16                                       PRAYER FOR RELIEF
                                                                            17           WHEREFORE, plaintiff prays for judgment against each defendant as follows:
                                                                            18           A.      Awarding plaintiff compensatory damages in an amount to be ascertained;
                                                                            19           B.      Awarding plaintiff defendants’ profits from the use and exploitation of DEAD
                                                                            20   AHEAD in an amount to be ascertained;
                                                                            21           C.      Awarding plaintiff punitive damages;
                                                                            22           D.      Awarding plaintiff prejudgment interest; and
                                                                            23           E.      Awarding plaintiff such other and further relief as equity and justice may require.
                                                                            24

                                                                            25

                                                                            26

                                                                            27

                                                                            28




                                                                                                       SECOND AMENDED COMPLAINT – Case No. 5:18-cv-03803-LHK
                                                                                                                                  22
                                                                                  Case 5:18-cv-03803-LHK Document 59 Filed 10/09/18 Page 23 of 24



                                                                            1    Dated: October 9, 2018                   PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP
                                                                            2

                                                                            3                                             By /s/ David M. Given
                                                                                                                                 David M. Given
                                                                            4

                                                                            5
                                                                                                                                  Vivek Sridharan (State Bar No. 264938)
                                                                            6                                                     COUNSEL LLP
                                                                                                                                  The Hind Building
                                                                            7
                                                                                                                                  230 California Street, Suite 201
                                                                            8                                                     San Francisco, CA 94111
                                                                                                                                  Telephone: 415-227-0555
                                                                            9                                                     Fax:        415-227-9419
                                                                                                                                  vsridharan@counselllp.com
                                                                            10

                                                                            11
                                                                                                                                  Attorneys for Plaintiff
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13
                                      Telephone: (415) 398-0900
                                       San Francisco, CA 94129




                                                                            14

                                                                            15

                                                                            16

                                                                            17

                                                                            18

                                                                            19

                                                                            20

                                                                            21

                                                                            22

                                                                            23

                                                                            24

                                                                            25

                                                                            26

                                                                            27

                                                                            28




                                                                                                    SECOND AMENDED COMPLAINT – Case No. 5:18-cv-03803-LHK
                                                                                                                             23
                                                                                  Case 5:18-cv-03803-LHK Document 59 Filed 10/09/18 Page 24 of 24



                                                                            1                                           JURY DEMAND
                                                                            2          Plaintiff hereby demands a jury trial on all issues so triable.
                                                                            3

                                                                            4    Dated: October 9, 2018                       PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP
                                                                            5

                                                                            6                                                 By: /s/ David M. Given
                                                                                                                                     David M. Given
                                                                            7
                                                                                                                                     Attorney for Plaintiff
                                                                            8

                                                                            9

                                                                            10

                                                                            11
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13
                                      Telephone: (415) 398-0900
                                       San Francisco, CA 94129




                                                                            14

                                                                            15

                                                                            16

                                                                            17

                                                                            18

                                                                            19

                                                                            20

                                                                            21

                                                                            22

                                                                            23

                                                                            24

                                                                            25

                                                                            26

                                                                            27

                                                                            28




                                                                                                     SECOND AMENDED COMPLAINT – Case No. 5:18-cv-03803-LHK
                                                                                                                                 24
